Citation Nr: 1105836	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a gastrectomy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1948 to December 1949 and from February 1951 to November 
1951.  

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a May 2004 rating decision of the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for residuals of a gastrectomy.  The 
Veteran's claims file is now in the jurisdiction of the 
Providence, Rhode Island RO.  In May 2007, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In a decision issued 
in July 2007, the Board denied the Veteran's claim.

In a statement received by the Board in October 2007, the Veteran 
indicated that he was filing a "Notice of Disagreement" with 
the Board's July 2007 decision.  This same statement was 
subsequently filed with the Court in February 2008.  In March 
2009, the Court issued a judgment that dismissed the Veteran's 
appeal for lack of jurisdiction.  In its February 2009 memorandum 
decision, it explained that the Veteran's October 2007/February 
2008 correspondence could not be liberally construed to 
constitute a notice of appeal to the Court.  Instead, it found 
that the Veteran's correspondence was a motion for 
reconsideration, which was still pending before the Board.

In a decisional letter issued in August 2009, the Board denied 
the Veteran's November 2007 motion for reconsideration.  He 
appealed that decision to the Court.  In November 2010, the Court 
issued a judgment that set aside the Board's July 2007 decision 
and remanded the matter on appeal for readjudication consistent 
with the instructions outlined in its November 2010 memorandum 
decision.

In the appellant's February 2010 brief to the Court, he 
argued that VA failed to develop a claim of service 
connection for a psychiatric disorder despite the fact 
that such a claim had been reasonably raised by the 
record.  The Court, in its November 2010 memorandum 
decision, disagreed, finding that there was nothing in the 
record to suggest that the Veteran had ever expressed an 
intent to file a claim of service connection for a 
psychiatric disorder.  Based upon the foregoing, it is 
unclear whether the Veteran is raising a claim of service 
connection for a psychiatric disorder at this time.  
Therefore, such matter is referred to the Agency of 
Original Jurisdiction for clarification and any 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Providence, Rhode Island RO.  VA 
will notify the appellant if further action is required.


REMAND

It is the Veteran's contention that his epigastric disorder, for 
which he underwent a gastrectomy after service, had its onset in 
service.  The Veteran's service treatment records (STRs) show 
that he received treatment for gastrointestinal complaints on 
multiple occasions (from June to December 1949) during his first 
period of service, and was also seen for stomach pain (in May 
1951) during his second period of service.  

Postservice private treatment records from Cape Code Medical 
Center show that in May 1977, the Veteran underwent a GI series.  
No evidence of peptic ulceration was noted at that time.  
Laboratory studies performed in November 1978 showed the presence 
of guaiac positive stools, and an upper GI series also performed 
in November 1978 showed a slight deformity and irritability of 
the duodenum, without evidence of ulceration.

Private treatment records from New England Deaconess Hospital 
show that in December 1978, the Veteran was admitted for severe 
epigastric distress.  He reported having a history of epigastric 
distress since 1942, with increased frequency in the late 1950s.  
Also noted were the results of an X-ray, which "apparently 
confirmed a gastric ulcer."  The Veteran was thereafter referred 
for an elective surgery for ulcer disease.  In December 1978, he 
underwent a subtotal gastrectomy and Billroth's II 
gastrojejunostomy.

In April 2004, the Veteran was afforded a VA examination by a 
nurse practitioner.  However, this examination is inadequate 
because there were no medical records available for review, and 
the examiner's opinion that the Veteran developed symptoms of his 
gastric ulcer while in service was based entirely on his physical 
examination of the Veteran and the Veteran's reported history.  
See LeShore v. Brown, 8 Vet. App. 405 (1995) (holding that a 
medical opinion based solely upon an unsubstantiated history as 
related by a veteran is not accepted as probative medical 
evidence).

Also in April 2004, the RO secured a VA medical opinion from Dr. 
R.E., a gastroenterologist.  However, as was noted by the Court 
in its November 2010 memorandum decision, it is not apparent from 
Dr. R.E.'s medical opinion report that he reviewed the entire 
record prior to rendering his opinion.  In particular, it is not 
clear that he reviewed all of the STRs from either of the 
Veteran's two periods of active service.  His list of medical 
records reviewed only includes, "Inpatient medical records, 
laboratory and radiology records, discharge summary at Station 
hospital Fort Benning, Georgia in [December] 1949," and does not 
mention or discuss the other documented times the Veteran was 
treated for gastrointestinal complaints during his first period 
of service.  His list of medical records reviewed also does not 
include any STRs from the Veteran's second period of service 
(from February to November 1951).  Significantly, it is not clear 
from his opinion that he was even aware the Veteran had a second 
period of service, as he opined, "[The Veteran's] chronic 
stomach condition is not caused by or a result of his year of 
military service" (emphasis added).

As it does not appear that either of the April 2004 VA opinion 
providers were "informed of the relevant facts" prior to the 
rendering of their medical opinions (see Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008)), and because the Court has 
held that once VA undertakes the effort to provide an 
examination, it must provide an adequate one, the Veteran's 
residuals of a gastrectomy claim requires another examination and 
medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. 	Arrange for the Veteran to be 
afforded an examination by a 
gastroenterologist to determine the nature 
and etiology of his chronic stomach 
disability.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file (to include a copy 
of this remand) in conjunction with the 
examination, giving particular attention to 
his complete STRs (from both periods of 
service) and the medical opinions already of 
record.  Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
better probability) that the Veteran's 
chronic stomach disability is related to his 
service.  The examiner must explain the 
rationale for all opinions given.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  

2. 	Undertake any other development 
suggested by the development ordered above, 
and then re-adjudicate the claim with 
consideration of all relevant rating 
criteria.  If it remains denied, issue an 
appropriate supplemental statement of the 
case (SSOC) and give the Veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

